Citation Nr: 1421021	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  12-16 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1982 to January 1983 and in the United States Army from February 1987 to December 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A May 2010 rating decision denied service connection for a right shoulder disability.  A September 2010 rating decision denied service connection for a lumbar spine disability, denied service connection for a right knee disability, and continued a 10 percent rating for a left knee disability.  In July 2013, the Veteran participated in a videoconference hearing before the undersigned, and a transcript of that hearing has been associated with the record.

The issues of entitlement to service connection for right knee and right shoulder disabilities, and entitlement to a rating in excess of 10 percent for a left knee disability are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

During the July 19, 2013, hearing before the undersigned, and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wanted to withdraw the issue of entitlement to service connection for a lumbar spine disability.



CONCLUSION OF LAW

The criteria for withdrawal are met for the claim of entitlement to service connection for lumbar spine disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2013).  Either the Veteran or authorized representative may withdraw a claim.  38 C.F.R. § 20.204 (2013).  

During the Veteran's July 19, 2013, hearing before the Board, the Veteran indicated that he wanted to withdraw his claim of entitlement to service connection for a lumbar spine disability.  The Board finds that the Veteran's statement, once transcribed as part of the record of the hearing, indicates his intention to withdraw the appeal as to that issue and satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, there remain no allegations of error of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.


ORDER

The appeal of the claim of entitlement to service connection for a lumbar spine disability is dismissed.  




REMAND

With respect to the claim of entitlement to service connection for a right knee disability, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991); Bowling v. Principi, 15 Vet. App. 1 (2001).  The Veteran received a VA examination in June 2010, and the examiner opined that the degenerative joint disease of the Veteran's right knee was not caused by or a result of the Veteran's service-connected left knee condition.  While the examiner addressed whether the Veteran's service-connected left knee disability caused his right knee disability, the examiner did not address whether the Veteran's service-connected left knee disability aggravated the Veteran's right knee disability.  Accordingly, an additional opinion should be solicited addressing whether the Veteran's service-connected left knee condition has aggravated the Veteran's right knee disability.

With respect to the claim of entitlement to service connection for a right shoulder disability, VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of record at least suggests that the Veteran may have a current right shoulder disability, to include radicular symptoms of a cervical spine disability, and the Veteran contends that the symptoms are connected either to in-service experiences or to his service-connected cervical spine disability.  The Board finds that an examination should be provided to the Veteran on remand.

With respect to the claim of entitlement to a rating in excess of 10 percent for a left knee disability, the present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  Francisco v. Brown, 7 Vet. App. 55 (1994).  While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran last received an examination addressing the severity of his left knee disability in March 2013.  In May 2013, the Veteran indicated that he had more pain and less flexibility in his left knee than he did when he was evaluated.  Accordingly, the Veteran should be provided an examination that addresses the current manifestations of the Veteran's left knee disability.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all treatment records of which VA has notice, including all pertinent VA and private medical records, have been obtained and associated with the claims file.

2.  Then, schedule the Veteran for a VA joints examination to address the etiology of any right shoulder disability, the etiology of any right knee disability, and the current severity of any left knee disability.  The examiner must review the claims file and should note that review in the report.  A detailed rationale for all opinions expressed should be provided.  After examining the Veteran, address the following questions:

a) Does the Veteran currently have, or has the Veteran been diagnosed with any right shoulder disability, including radiculopathy, at any time during the appeals period?

b) Is it at least as likely as not (50 percent or greater probability) that any right shoulder disability, including radiculopathy, had onset in service or is otherwise related to service?  

c) Is it at least as likely as not (50 percent probability or greater) that any right shoulder disability, including radiculopathy, was caused by the Veteran's service-connected cervical spine disability?

d) Is it at least as likely as not (50 percent probability or greater) that any right shoulder disability, including radiculopathy, was aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected cervical spine disability?

e) Is it at least as likely as not (50 percent probability or greater) that any right knee disability was incurred in service?

f) Is it at least as likely as not (50 percent probability or greater) that any right knee disability is due to or the result of any service-connected disability, to include a right knee disability?

g) Is it at least as likely as not (50 percent probability or greater) that any right knee disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability, to include a right knee disability?

h) Discuss the nature, current severity, and all symptoms associated with the left knee disability.  All indicated tests and studies, including range of motion testing, must be performed.  The examiner should state whether there is any additional function limitation due to painful motion, excess motion, weakened motion, fatigability, or incoordination.

3.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


